 1                                                                      Judge Richard A. Jones
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT SEATTLE
 7
 8    UNITED STATES OF AMERICA,                       NO. CR19-091 RAJ
 9                             Plaintiff
10                        v.
                                                      PROTECTIVE ORDER
11                                                    RESTRAINING CERTAIN
      VINH Q. NGUYEN,                                 FORFEITABLE PROPERTY
12
        a/k/a “Vinny”
13
                                Defendant.
14
15
16          THIS MATTER comes before the Court on the United States’ Motion for
17 Protective Order Restraining Certain Forfeitable Property to maintain custody of the
18 following U.S. currency:
19          •       $2,905.00 in U. S. Currency.
20          The Court, having reviewed the record in this matter, FINDS:
21          On April 3, 2019, United States Magistrate Judge Brian A. Tsuchida issued a
22 search warrant for Defendant Vinh Q. Nguyen’s residence, finding there was probable
23 cause authorizing seizure of currency as proceeds and facilitating property of the alleged
24 crimes of possession of a controlled substance with intent to distribute, felon in
25 possession of a firearm, and possession of a firearm in furtherance of a drug trafficking
26 crime. See Search and Seizure Warrants, W. D. WA., 19-MJ-136, Dkt. Nos. 1 and 5.
27          During execution of the search warrant at the defendant’s residence on April 4,
28 2019, investigators seized the $2,905.00. W. D. WA., 19-MJ-136, Dkt. No. 5 at 2. In the

     Protective Order Restraining                                        UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 1552
     Certain Forfeitable Property, CR19-091 RAJ - 1
                                                                         SEATTLE, WASHINGTON 984101
                                                                                (206) 553-7970
 1 same residence, investigators also found suspected heroin, cocaine, marijuana, suspected
 2 narcotics packaging, and digital scales. W. D. WA., 19-MJ-136, Dkt. No. 5 at 2.
 3          On May 9, 2019, a grand jury returned an Indictment in which Defendant Nguyen
 4 was indicted with two counts of Possession of Heroin with Intent Distribute and one
 5 count of Possession of Firearm in Furtherance of a Drug Trafficking Crime. Dkt. No. 1.
 6 The United States Attorney included a notice in the indictment alleging that the
 7 government would move to forfeit the $2,905.00 as proceeds and/or facilitating property
 8 under 21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28, U.S.C. § 2461(c) if the
 9 defendant was convicted of the charged offenses. See Id. at 3.
10          On or about March 14, 2019, an uncharged third party, I.C., filed a claim with the
11 Drug Enforcement Administration in which she declared under penalty of perjury that the
12 $2,905.00 seized by the agents was her savings. See Attachment A of United States’
13 Motion for Protective Order.
14          The facts set forth in the search affidavit and the presence of suspected controlled
15 substances in the same residence as the $2,905.00 establish probable cause to believe that
16 the $2,905.00 is forfeitable.
17          THEREFORE, THE COURT ORDERS:
18          The United States' request for a protective order restraining the above-identified
19 currency pending the conclusion of this case is GRANTED; and
20          The above-identified currency shall remain in the custody of the United States, to
21 include its federal agencies and/or their authorized agents or representatives, pending the
22 conclusion of criminal forfeiture proceedings and/or further order of this Court.
23          IT IS SO ORDERED.
24          DATED this 27th day of September, 2019.
25
26                                                    A
27                                                    The Honorable Richard A. Jones
28                                                    United States District Judge

     Protective Order Restraining                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 1552
     Certain Forfeitable Property, CR19-091 RAJ - 2
                                                                          SEATTLE, WASHINGTON 984101
                                                                                 (206) 553-7970
